Citation Nr: 1004274	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for a right elbow 
disability.

5.  Entitlement to service connection for a left elbow 
disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for prostatitis.

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for residuals of right 
trigger finger release.

10.  Entitlement to service connection for left carpel 
tunnel syndrome.

11.  Entitlement to an initial compensable disability rating 
for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 
1999. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine, and a January 2008 rating decision 
of the RO in St. Louis, Missouri.  Jurisdiction over the 
case has since been transferred to the RO in Pittsburgh, 
Pennsylvania.

In September 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

Subsequent to the certification of the Veteran's appeal, the 
Board received additional pertinent evidence that was not 
initially considered by the RO.  However, the evidence was 
accompanied by a written waiver of RO consideration of the 
evidence from the Veteran's representative, and thus the 
Board will consider it in making a decision on the merits of 
the case.  See 38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to service connection for 
hypertension is addressed in the decision below.  The 
remaining issues are addressed in the REMAND that follows 
the order section of this decision.


FINDING OF FACT

Hypertension was not present in service or within the one-
year period following the Veteran's separation from service, 
and it has not been present during the pendency of this 
claim.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hypertension.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by letter 
mailed in October 2008, prior to the initial adjudication of 
his hypertension claim.

The Board also notes that service treatment records have 
been obtained, as well as pertinent VA and private medical 
records.

However, the Veteran was not provided a VA examination and 
no VA medical opinion was obtained in connection with his 
claimed hypertension disability.  VA is obliged to provide a 
VA examination or obtain a medical opinion when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the 
current disability or symptoms may be associated with 
service or with another service-connected disability, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002); and also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As explained below, there is no competent evidence of the 
presence of hypertension in service, within one year 
following the Veteran's discharge from service, or at any 
time during the pendency of this claim.  Thus, VA has no 
obligation to provide a VA examination or obtain a VA 
medical opinion in this case.

Neither the Veteran nor his representative has identified 
any other outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that VA has complied with its 
duties to notify and assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for hypertension.

The service treatment records do not document any evidence 
of hypertension or abnormal blood pressure. 

Moreover, the record reflects no post-service history of 
hypertension at all.  November 2005 Air Force Base treatment 
records indicate that the Veteran's blood pressure was 
measured at 129/87, and it was noted the Veteran's diagnosis 
history included no hypertension.  Also, on a November 2005 
physical therapy Patient Health History questionnaire, the 
Veteran indicated that he did not have a history of high 
blood pressure.  

The Board notes the Veteran's testimony during his September 
2009 Board hearing, which indicates that he was diagnosed as 
having hypertension on a March 17, 2009, medical evaluation 
and stress test.  The Veteran subsequently provided the 
March 17, 2009, evaluation and stress test report to VA.  
However, this report indicates that the Veteran's pretest 
blood pressure was 120/70, and that, during exercise, his 
blood pressure was measured at 120/70, 130/74, and 140/80, 
with a maximum blood pressure reading of 160/80.  The report 
furthermore indicates that the exercise test was stopped due 
to fatigue, and that the Veteran's recovery blood pressure 
was 130/74.  The Veteran was diagnosed as having a normal 
resting blood pressure, with appropriate response to 
exercise.

There is no medical record or other competent evidence 
indicating that the Veteran has ever had hypertension.  As 
discussed above, the competent evidence addressing whether 
he has hypertension or has had it in the past shows that he 
does not have it now and has not had it in the past.

Accordingly, service connection for hypertension is not 
warranted.


ORDER

Service connection for hypertension is denied.


REMAND

The remaining issues must be remanded for the following 
reasons.

With respect to the Veteran's claims for service connection 
for tinnitus, bilateral hearing loss disability, a right 
elbow disability, a left elbow disability, a back 
disability, prostatitis, allergic rhinitis, residuals of 
right trigger finger release, and left carpel tunnel 
syndrome, the Veteran was not provided VA examinations and 
no VA medical opinions were obtained in connection with 
these claimed disabilities.  As noted above, VA is obliged 
to provide a VA examination or obtain a medical opinion 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the 
current disability or symptoms may be associated with 
service or with another service-connected disability, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles, 16 
Vet. App. at 370; and also McLendon, 20 Vet. App. at 79.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 
Vet. App. at 83.

Also, where a disability may be diagnosed by its unique and 
readily identifiable features, the presence of disability is 
not necessarily a determination "medical in nature," and 
may be capable of lay observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

The Veteran and his wife testified at the September 2009 
Board hearing that, although the Veteran was not diagnosed 
as having tinnitus and bilateral hearing loss, they noticed 
these conditions beginning during the Veteran's period of 
service.  Furthermore, the Veteran testified that he was 
exposed to loud noise while working on flight lines during 
his period of service.  The record therefore reflects 
competent evidence of persistent or recurrent symptoms of 
bilateral hearing loss and tinnitus, credible evidence 
establishing that the Veteran suffered noise exposure in 
service, and credible evidence of continuity of such 
symptoms.  Thus, the Veteran should be afforded a VA 
audiological examination to determine the nature and 
etiology of any tinnitus or hearing loss.

With respect to the Veteran's claims for service connection 
for right and left elbow disabilities, service treatment 
records indicate that the Veteran was treated for right arm 
pain in January 1987 and was diagnosed as having ulnar and 
median nerve stretch secondary to hammering.  Also, post 
service private medical records dated in June 2006 indicate 
treatment for bilateral elbow pain, with a diagnosis of 
bilateral elbow lateral epicondylitis, and during his 
September 2009 Board hearing the Veteran indicated that his 
bilateral elbow problems began in service.  However, 
treatment records beginning in July 2006 indicate that the 
Veteran reported that his bilateral elbow pain began in July 
2005.  As the record indicates that the Veteran suffered in-
service injury relating to his elbows, that he has a current 
elbow disability, and that the evidence regarding whether a 
nexus between service and a current elbow disability exists 
is ambiguous, a VA examination and etiology opinion for 
these claimed disabilities are required.

With respect to the Veteran's claims for service connection 
for a back disability, prostatitis, and allergic rhinitis, 
service records indicate treatment for each of these 
conditions.  Post-service treatment records indicate no 
diagnosis of or treatment for any of these conditions, and 
December 1997 service treatment records indicate that the 
Veteran's prostatitis and back pain symptoms had resolved.  
However, during his September 2009 Board hearing, the 
Veteran testified that he continued to experience back pain, 
and that his prostatitis and allergic rhinitis still 
occasionally gave him problems.  Thus, the record 
establishes in-service back problems, prostatitis, and 
allergic rhinitis, competent evidence that the Veteran 
currently suffers recurrent symptoms of such disorders, and 
evidence of continuity of such symptoms from the time of the 
Veteran's service.  Therefore, a VA examination to determine 
the nature and etiology of these claimed disorders is 
required.

With respect to the claims for service connection for 
residuals of right trigger finger release and left carpel 
tunnel syndrome, the Veteran underwent a right hand trigger 
finger release in March 2004.  March 2004 Air Force medical 
records indicate that the Veteran developed a trigger finger 
on the small finger of the right hand, and that this 
condition might have been related to his previous right hand 
carpal tunnel syndrome, for which the Veteran is service-
connected.  September to November 1999 Air Force treatment 
records indicate that the Veteran reported a history of 
bilateral arm and hand numbness, that he was diagnosed as 
having bilateral carpal tunnel syndrome, and that he 
underwent a left carpal tunnel release in January 2000.  
During the September 2009 Board hearing, the Veteran stated 
that he had left arm numbness during his active service and 
that his left hand carpal tunnel and right trigger finger 
still caused him pain and functional impairment.  As the 
record reflects both evidence establishing that these 
claimed disabilities may be related to service or to a 
service-connected condition, and competent lay evidence that 
symptoms of such disorders currently exist, a VA examination 
is required to determine the nature and etiology of these 
claimed disabilities.

Finally, with respect to the Veteran's claim for an initial 
compensable disability rating for bilateral plantar 
fasciitis, the Veteran testified at the September 2009 Board 
hearing that he has pain and functional impairment due to 
his plantar fasciitis.  He has not been provided an 
examination to determine the degree severity of this 
service-connected disability.  Thus, such an examination is 
warranted.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	Then, the Veteran should be afforded VA 
examinations by examiners with 
appropriate expertise to determine the 
nature and etiology of any currently 
present tinnitus, bilateral hearing 
loss, right elbow disability, left 
elbow disability, back disability, 
prostatitis, allergic rhinitis, 
residuals of right trigger finger 
release, and left carpel tunnel 
syndrome.  The claims folders must be 
provided to and reviewed by each 
examiner.  Based on examination results 
and a review of the claims folders, the 
appropriate examiner should provide an 
opinion with respect to each of the 
claimed disorders as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to service.  The rationale for 
each opinion expressed must also be 
provided.

3.	The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his 
bilateral plantar fasciitis.  The 
claims folders must be made available 
to and reviewed by the examiner.  The 
RO or the AMC should ensure that all 
information required for rating 
purposes is provided by the examiner.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


